Ann Dyke, Judge,
concurring in part and dissenting in part.
{¶ 55} Although a majority of this court has declined to apply the decision of the United States Supreme Court in Oregon v. Ice (2009), — U.S. -, 129 S.Ct. 711, 172 L.Ed.2d 517, it must be noted that the Ice court upheld a judicial fact-finding statute similar to R.C. 2929.14 and called into question the court’s *241excision of R.C. 2929.14(E)(4) and 2929.19(B)(2) in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470. I would apply the decision in Oregon v. Ice to the instant matter and find that the trial court erred in failing to consider R.C. 2929.14 prior to imposing maximum and consecutive sentences.